Citation Nr: 0724061	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO.  05-36 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1951 to April 
1955.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
bilateral hearing loss and tinnitus.  

In July 2007, the veteran testified at a travel board hearing 
before the undersigned Acting Veterans Law Judge.  A copy of 
the transcript is of record.

A motion to advance this case on the Board's docket was 
received and granted by the Board in July 2007, for good 
cause.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) 
(2006).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The competent medical evidence establishes that the 
veteran does not have right ear hearing loss recognized as a 
disability for VA purposes.  

3.  The veteran's left ear hearing loss is attributable to 
acoustic trauma during active service.

4.  The veteran's tinnitus is attributable to acoustic trauma 
during active service.




CONCLUSIONS OF LAW

1.  Right ear hearing loss was not incurred in service nor 
may sensorineural hearing loss be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309, 3.385 (2006).

2.  Giving the benefit of the doubt to the veteran, left ear 
hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 
1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2006).

3.  Giving the benefit of the doubt to the veteran, tinnitus 
was incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309, 3.385 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify & Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, or any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the United States Court of 
Appeals for Veteran Claims (Court) held that VA must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

Given the fully favorable decision discussed below in regards 
to the veteran's claims of service connection for left ear 
hearing loss and tinnitus, the Board finds that any issue 
with regard to the timing or content of the VCAA notice 
provided to the veteran is moot or represents harmless error.  
As to additional notice regarding the effective date to be 
assigned, the RO will address this matter in effectuating the 
award.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The Board finds that the VCAA notice requirements have been 
satisfied by the September 2004 letter sent to the veteran 
for the claim of service connection for right ear hearing 
loss.  In the letter, VA informed the veteran that in order 
to substantiate a claim for service connection, the evidence 
needed to show he had a current disability, a disease or 
injury in service, and evidence of a nexus between the post-
service disability and the disease or injury in service, 
which was usually shown by medical records or medical 
opinions.

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The letter stated that he would need to give VA 
enough information about the records so that it could obtain 
them for him.  Finally, he was told to submit any evidence in 
his possession that pertained to the claim.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

The Court held that the VCAA notice must include notice that 
a disability rating and an effective date of the award of 
benefits will be assigned if service connection was awarded.  
In the present appeal, the April 2007 supplemental statement 
of the case (SSOC) sent to the veteran included the type of 
evidence necessary to establish a disability rating and 
effective date for the disability on appeal.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In connection 
with the current appeal, VA obtained the veteran's service 
medical records, VA outpatient treatment records from April 
1996 to February 2007, and private treatment records dated 
June 1979 to July 2002.  The veteran was also provided a VA 
examination in connection with his claim.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Analysis

The veteran asserts in his October 2005 personal statement 
that exposure to aircraft noise during service caused him to 
develop hearing loss and tinnitus in both ears.  He explained 
during the April 2007 hearing that while serving as a 
storekeeper aboard the USS Shangri-La and USS Antietam, he 
was constantly subjected to helicopter and jet engine noise 
as a result of the two ships being major aircraft carriers.  

The veteran added that after service, he went to college for 
approximately two years and later worked in a manufacturing 
company.  He explained that he was not exposed to a loud 
noise environment after service, and believes that working on 
the two aircraft carriers during service exposed him to 
significant acoustic trauma.  Service records reveal that the 
veteran's related civilian occupation was a stock clerk.  The 
veteran contends that his bilateral hearing loss and tinnitus 
are a direct result of the activities he took part in during 
his active military service.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection for 
sensorineural hearing loss (an organic disease of the nervous 
system) may be granted if manifest to a compensable degree 
within one year of separation from service.  38 U.S.C.A. §§ 
1101, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  Service connection 
may be granted for any disease diagnosed after service when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

Entitlement to service connection for impaired hearing is 
subject to the requirements of 38 C.F.R. § 3.385, which 
provide:

For the purpose of applying the laws 
administered by VA, impaired hearing will be 
considered to be a disability when the 
auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater; or when the auditory 
thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland 
CNC Test are less than 94 percent.

This regulation defines hearing loss disability for VA 
compensation purposes.  See Hensley v. Brown, 5 Vet. App. 
155, 157 (1993) (the threshold for normal hearing is from 0 
to 20 dB, and higher threshold levels indicate some degree of 
hearing loss).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Right Ear Hearing Loss

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for right ear hearing loss.  
Notwithstanding the veteran's assertions of hearing 
difficulty, there is no competent evidence that establishes 
that he has, or ever has had, right ear hearing loss 
recognized as a disability for VA compensation purposes.

In this regard, the Board notes that the examination 
conducted prior to discharge in April 1955, shows that the 
veteran's hearing was 15/15 with whispered voice.  Post 
service treatment records reveal normal hearing for the right 
ear.  Specifically, in September 2004, the veteran underwent 
a VA audiological evaluation.  The September 2004 VA 
outpatient treatment record makes no mention of right ear 
hearing loss complaints; furthermore, the audiologist noted 
that the veteran's right ear was within normal limits with 
puretone audiometry indicating normal hearing.  The 
audiologist diagnosed the veteran with normal hearing in the 
right ear.  

Similarly, in May 2007, the veteran underwent a VA 
audiological examination for his hearing problems.  On 
physical examination of the veteran, noted puretone 
thresholds, in decibels, were as follows:  



HERTZ




500
1000
2000
3000
4000
RIGHT
15
15
20
20
25
LEFT
40
50
65
75
95

Average puretone thresholds were 20 decibels in the right ear 
and 71.25 decibels in the left ear.  Speech recognition 
scores were 100 percent in the right ear and 44 percent in 
the left ear.  The audiologist stated that the results showed 
hearing within the normal limit for the right ear with a mild 
to profound sensorineural hearing loss in the left ear.  

While the veteran is competent to report he endured noise 
exposure during service, and currently has hearing loss in 
the right ear, the Board assigns more probative weight to the 
audiometric test results of record, which do not meet the 
criteria for a hearing loss disability under 38 C.F.R. § 
3.385.  There is no competent evidence to show that the 
veteran has a current hearing loss disorder by VA standards.  
Id.  

The veteran has not brought forth competent evidence from a 
medical professional of a "disability" and service 
connection cannot be granted.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) (Court stated "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability," and held "[i]n the absence of proof of a 
present disability[,] there can be no valid claim"); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  

While the veteran may sincerely believe that his hearing loss 
is related to noise exposure in service, he is not competent 
to offer an opinion on medical matters, such as the etiology 
of his hearing loss disability.  Beausoleil v. Brown, 8 Vet. 
App. 459, 464 (1996); see Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Accordingly for the reasons stated above, 
the Board finds that the preponderance of the evidence is 
against the claim for service connection for right ear 
hearing loss disability, and there is no doubt to be 
resolved.  See Gilbert, 1 Vet. App. at 55.

Left Ear Hearing Loss and Tinnitus

Due to the similar medical history and evidence related to 
the claims, as well as the similar disposition of the issues, 
the Board will address them in a common discussion.

Considering the evidence of record in light of the above 
noted criteria, and affording the veteran the benefit of the 
doubt, the Board finds that the criteria for service 
connection for left ear hearing loss and tinnitus have been 
met.  

The veteran maintains that he was exposed to acoustic trauma 
while he was in service.  The service medical records are 
negative for any complaints, treatment, or diagnosis of left 
ear hearing loss and tinnitus.  As previously stated, the 
veteran's separation examination in April 1955 yielded normal 
hearing results, and the September 2004 VA audiological 
evaluation noted the veteran has severe high-frequency 
sensorineural hearing loss in the left ear with tinnitus.  
The audiologist stated that "[i]t is as least as likely as 
not that [the] [veteran's] hearing loss and tinnitus began 
while in the military."  

Similarly, a May 2006 statement the Director of the Mountain 
Home VAMC stated that the veteran's hearing loss and tinnitus 
are as likely as not the result of the veteran's service-
related exposure to noise.  The Director explained that even 
though he did not have access to the veteran's records of his 
hearing status following discharge from service, traumatizing 
noise levels are not apparent during clinical testing until 
years after the initial exposure.  

In March 2007, the veteran was afforded a VA audiological 
examination.  During the examination, the veteran informed 
the examiner that his hearing loss and tinnitus were due to 
his acoustic trauma while serving aboard an aircraft carrier 
while in the Navy.  Upon a review of the claims file, the 
examiner noted that the veteran's service medical records 
reflected 15/15 with whispered test on both the entrance and 
separation examinations.  Post service treatment records from 
July 1978 to July 2002 show the veteran's hearing within 
normal limits; however, the September 2004 VA audiological 
evaluation showed unilateral hearing loss in the left ear.  

On physical examination of the veteran, the examiner 
diagnosed the veteran with normal right hearing, mild to 
profound sensorineural hearing loss in the left ear, and 
tinnitus.  The examiner opined that the veteran's hearing 
loss and tinnitus are most likely the result of more recent 
noise exposure or an undiagnosed underlying medical etiology 
and not related to the veteran's military service.  

The record contains several conflicting medical opinions 
which address whether the veteran's hearing loss and tinnitus 
are service connectable.  It is the responsibility of the 
Board to weigh the evidence, including the medical evidence, 
and determine where to give credit and where to withhold the 
same and, in so doing, the Board may accept one medical 
opinion and reject others.  Evans v. West, 12 Vet. App. 22, 
30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  

The Board is mindful that it cannot make its own independent 
medical determinations, and that it must have plausible 
reasons, based upon medical evidence in the record, for 
favoring one medical opinion over another.  Evans v. West, 
supra; see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), 
citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Thus, 
the weight to be accorded the various items of evidence in 
this case must be determined by the quality of the evidence, 
and not necessarily by its quantity or source.

The Board considers the September 2004 and March 2007 VA 
audiologists' opinions as well as the May 2006 medical 
statement competent medical evidence; however, the Board 
finds the September 2004 and May 2006 opinions more 
probative.  The two medical statements in conjunction with 
the veteran's personal testimony during the July 2007 hearing 
are consistent with the events of record.  Moreover, while he 
is not medically trained, the veteran is competent to 
describe his exposure to loud sounds, and he is also 
competent to testify as to his experience of hearing problems 
after service.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility. 38 
C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107 (b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  Given the facts of 
this case, and with resolution of all reasonable doubt in the 
veteran's favor, the Board finds that entitlement to the 
claims of service connection for left ear hearing loss and 
tinnitus are warranted.  


ORDER

Entitlement to service connection for a right ear hearing 
loss disability is denied.

Entitlement to service connection for a left ear hearing loss 
disability is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
L. HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


